Title: From Thomas Jefferson to Albert Gallatin, 27 August 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Aug. 27. 1802.
          
          Your’s of the 24th. came to hand last night. the rapidity with which the post moves between Washington & New York will render our communications probably quicker while you are there than if you had retired into the country.
          Mine of the 23d. gave you the Christian name of Doctr. Shore, to wit John. a further conversation with the Governor leaves no doubt of the propriety of the appointment. there is a General Jones of the same place, equally worthy, equally republican & efficacious in the maintenance of good principles: but embarrassed in his affairs, and therefore less secure as the depository of the public money. tho’ in the same politics, they are personally hostile to each other. both have been formerly willing to recieve this office, and I know of no reason to doubt their being so now. having recieved only yesterday mr Page’s resignation (tho’ dated the 9th. inst.) the commission for mr Shore may be made out. for this you will be pleased to make the usual application to the proper office, and have it forwarded to me for signature unless they have blanks already signed.—you have heard the general suspicion that the Federalist agents of our government among the Indians have inspired them with distrust & jealousy of the dispositions of the present administration to them. a late speech of Red jacket fixes the fact as to Chapin, who thro’ his mouth has spoken a high toned party speech.—Accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
        